DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being disclosed by Toner (US 2020/0333630).
Regarding claim 1, Toner discloses an ultrasonic emitting electronic contact lens apparatus (see Fig 1A) comprising: a translucent lens portion having a concave surface and a convex surface (see Fig 12; Para [0041]; lens 1200 has a concave surface and a convex surface as well as being translucent); and a plurality of piezoelectric transducer portions embedded upon the convex surface, where the plurality of piezoelectric transducer portions are arranged along the outer circumference of the convex surface (see Fig 12; Para [0041]; transducers 1212 and 1213 are embedded on convex surface and arranged along an outer circumference of 1200), and the plurality of piezoelectric transducer portions emit ultrasonic pressure waves (see Fig 12; Para [0074]; transducer emits ultrasound waves).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2020/0333630) 
Regarding claim 2, Toner discloses the ultrasonic emitting electronic contact lens apparatus (see Fig 1A) of claim 1. Toner does not disclose further comprising: an antenna portion affixed along the edge of the outer circumference of the translucent lens portion, the antenna portion electrically connected to the plurality of piezoelectric transducer portions. The two embodiments of Toner are similar because both disclose electronic contact lens.
Toner discloses an ultrasonic emitting contact lens (see Fig 5C) further comprising: an antenna portion affixed along the edge of the outer circumference of the translucent lens portion, the antenna portion electrically connected to the plurality of piezoelectric transducer portions (see Fig 5C; Para [0056]; contact lens has antenna fixed to electronics of contact lens which are position alone edge of translucent lens; antenna connected to transducers as seen in Fig 5C).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify a first embodiment of Toner with further comprising: an antenna portion affixed along the edge of the outer circumference of the translucent lens portion, the antenna portion electrically connected to the plurality of piezoelectric transducer portions of a second embodiment of Toner for the purpose of improving the performance of the device by allowing for great user input to the device.
Regarding claim 3, Toner discloses the ultrasonic emitting electronic contact lens apparatus (see Fig 5C) of claim 2, further comprising: a photodiode portion affixed between the outer circumference of the translucent lens portion and the center of the translucent lens portion, with the photodiode electrically connected to the plurality of piezoelectric transducer portions and the photodiode converts electromagnetic light photons into electrical energy (see Fig 5C; Para [0051]; electrical components may photodiode as energy harvester; electrical components are placed between outer circumference of lens and center of the lens).
Regarding claim 4, Toner discloses the ultrasonic emitting electronic contact lens apparatus of claim 3 (see Fig 5C), further comprising: a computing module portion affixed between the outer circumference of the translucent lens portion and the center of the translucent lens portion, with the computing module portion electrically connected to the plurality of piezoelectric transducer portions, the antenna and the photodiode, and the computing module including a computer processor and memory (see Fig 12; Para [0074]; an integrated circuit 1208 with a system controller is fixed between outer circumference and center of lens; system controller is connected to components as seen in fig 5C and contains controller and data storage). 
Regarding claim 5, Toner discloses the ultrasonic emitting electronic contact lens apparatus (see Fig 5C) of claim 4, further comprising: an electrochemical energy storage portion affixed to the translucent lens and electrically connected to the plurality of piezoelectric transducer portions, the photodiode portion, the antenna portion, and the computing module portion (see Fig 5C; Para [0051]; Power source connected electrically to other components and may comprise a battery).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Toner (US 2020/0333630) in view of Franz (US 2016/0188943) 
Regarding claim 6, Toner discloses the ultrasonic emitting electronic contact lens apparatus of claim 5. Toner does not disclose wherein the antenna portion communicated with an augmented reality (AR) glasses device through wireless electronic communication. Toner and Franz are related because both disclose electronic contact lenses. 
Franz discloses an electronic contact lens (see Fig 1) wherein the antenna portion communicated with an augmented reality (AR) glasses device through wireless electronic communication (see Fig 1; Para [0024]; contact lens 11 communicate with AR glasses via tiny antennae see Para [0038]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Toner with wherein the antenna portion communicated with an augmented reality (AR) glasses device through wireless electronic communication of Franz for the purpose of improving the user experience through sharing of data between devices. 
Claims 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 2012/0268712) in view of Pugh (US 2017/0354326) 
Regarding claim 7, Egan discloses a computer-implemented method (CIM) for use with a contact lens (see Fig 1) placed on a human eyeball, with the contact lens including a plurality of piezoelectric transducers (see Fig 1; Para [0039]; lens may have multiple transducers including actuator 28 and pressure sensor 34), the CIM comprising: responsive to a blinking motion of an eyelid over the human eyeball, converting pressure from the blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy that is used by electrical components (see Fig 1; Para [0039]; power is harnessed from a patients blinks). Egan does not disclose emitting, ultrasonic pressure waves through the piezoelectric transducers. Egan and Pugh are related because both disclose contact lenses with a plurality of transducers. 
Pugh discloses a contact lens with a plurality of transducers (see Fig 1A) emitting, ultrasonic pressure waves through the piezoelectric transducers (see Fig 1F; Para [0090]; ultrasonic transducer capable of emitting sound pressure wave)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan with emitting, ultrasonic pressure waves through the piezoelectric transducers of Pugh for the purpose of improving a user alerting system through transmission via ultrasonic means.
Regarding claim 8, Egan in view of Pugh discloses the CIM of claim 7 (Pugh: see Fig 1A). Egan in view of a first embodiment of Pugh does not disclose further comprising: detecting, through a photodiode, an increased presence of light indicative of an eyelid of the human eyeball being in an at least partially opened state; wherein emitting ultrasonic pressure waves is responsive to detecting the increased presence of light. Egan in view of Pugh and Pugh are related because both disclose contact lenses with transducers. 
Pugh discloses (see Figs 1C and 3A); further comprising: detecting, through a photodiode, an increased presence of light indicative of an eyelid of the human eyeball being in an at least partially opened state; wherein emitting ultrasonic pressure waves is responsive to detecting the increased presence of light (Pugh: see Figs 1C and 3A; Para [0081]; photosensor comprises a photodiode and configured to detect eyelid closure in various light intensity levels; light detect may lead to alarm trigger that may include emitting of sonic waves see Para [0072]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan in view of a first embodiment of Pugh with further comprising: detecting, through a photodiode, an increased presence of light indicative of an eyelid of the human eyeball being in an at least partially opened state; wherein emitting ultrasonic pressure waves is responsive to detecting the increased presence of light of a second embodiment of Pugh for the purpose of improving a user alerting system through transmission via ultrasonic means.
Regarding claim 9, Egan in view of Pugh discloses the CIM of claim 8 (Pugh: see Fig 1C), further comprising: responsive to detecting the increased presence of light, converting at least some of that light into electrical energy (Pugh: see Fig 1C; Para [0081]; lens is responsive to light detection through photosensor 112 that converts incident photons into electrons).
Regarding claim 10, Egan in view of Pugh discloses the CIM of claim 9 (Pugh: see Fig 1A), further comprising: storing at least some of the electrical energy converted by the photodiode into an electrochemical energy storage module (Pugh: see Fig 1A; Para [0073]; solar cell may produce energy to store in a battery); and storing at least some of the electrical energy converted by the plurality of piezoelectric transducers into an electrochemical energy storage module (Pugh: see Fig 1A; Para [0073]; energy harvesters may produce energy to store in a battery) 
Regarding claim 13, Egan discloses a computer system (CS) for use with a contact lens placed on a human eyeball (see Fig 1), with the contact lens including a plurality of piezoelectric transducers (see Fig 1; Para [0039]; lens has multiple transducers including actuator 28 and pressure sensor), the CS comprising: a processor(s) set (see Fig 1; Para [0046]; CS comprises a processor 40); a contact lens placed on a human eyeball, the contact lens having a plurality of piezoelectric transducers (see Fig 1; Para [0039]; lens has multiple transducers including actuator 28 and pressure sensor); responsive to a blinking motion of an eyelid over the human eyeball, converting pressure from the blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy (see Fig 1; Para [0039]; power is harnessed from a patients blinks). Egan does not disclose a set of storage device(s); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations: emitting, using the converted electrical energy, ultrasonic pressure waves through the piezoelectric transducers. Egan and Pugh are related because both disclose contact lenses with a plurality of transducers.
Pugh discloses a contact lens with a plurality of transducers (see Fig 1A) a set of storage device(s) (see Fig 1A; Para [0071]; data storage 132 includes memory); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations (see Fig 1A; Para [0020]; controller stores data in memory and with data performs operations of device): emitting, using the converted electrical energy, ultrasonic pressure waves through the piezoelectric transducers (see Fig 1F; Para [0090]; ultrasonic transducer capable of emitting sound pressure wave).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan with a set of storage device(s); and computer code stored collectively in the set of storage device(s), with the computer code including data and instructions to cause the processor(s) set to perform at least the following operations: emitting, using the converted electrical energy, ultrasonic pressure waves through the piezoelectric transducers of Pugh for the improving a user alerting system through transmission via ultrasonic means.
Regarding claim 14, Egan in view of Pugh discloses the CS of claim 13 (Pugh: see Fig 2A). Egan in view of a first embodiment of Pugh does not disclose wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: detecting, through a photodiode, an increased presence of light indicative of an eyelid of the human eyeball being in an at least partially opened state; wherein emitting ultrasonic pressure waves is responsive to detecting the increased presence of light. Egan in view of Pugh and Pugh are related because both disclose contact lenses with transducers. 
Pugh discloses (see Figs 1C and 3A); wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: detecting, through a photodiode, an increased presence of light indicative of an eyelid of the human eyeball being in an at least partially opened state; wherein emitting ultrasonic pressure waves is responsive to detecting the increased presence of light (Pugh: see Figs 1C and 3A; Para [0081]; photosensor comprises a photodiode and configured to detect eyelid closure in various light intensity levels; light detect may lead to alarm trigger that may include emitting of sonic waves see Para [0072]). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan in view of a first embodiment of Pugh with wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: detecting, through a photodiode, an increased presence of light indicative of an eyelid of the human eyeball being in an at least partially opened state; wherein emitting ultrasonic pressure waves is responsive to detecting the increased presence of light of Pugh for the purpose of improving a user alerting system through transmission via ultrasonic means.
Regarding claim 15, Egan in view of Pugh discloses the CS of claim 14 (Pugh: see Fig 1C), wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: responsive to detecting the increased presence of light, converting at least some of that light into electrical energy (Pugh: see Fig 1C; Para [0081]; lens is responsive to light detection through photosensor 112 that converts incident photons into electrons).
Regarding claim 16, Egan in view of Pugh discloses the CS of claim 15 (Pugh: see Fig 1A), wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: storing at least some of the electrical energy converted by the photodiode into an electrochemical energy storage module (Pugh: see Fig 1A; Para [0073]; solar cell may produce energy to store in a battery); and storing at least some of the electrical energy converted by the plurality of piezoelectric transducers into an electrochemical energy storage module (Pugh: see Fig 1A; Para [0073]; energy harvesters may produce energy to store in a battery). 
Claims 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Egan (US 2012/0268712) in view of Pugh (US 2017/0354326) as applied to claim 7 above, and further in view of Sabeta (US 2011/0084834).
Regarding claim 11, Egan in view of Pugh discloses the CIM of claim 7. Egan in view of Pugh does not disclose further comprising: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens exceeding a predefined threshold; wherein the converting of pressure from blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy is further responsive to the received air quality data set including information indicative of the presence of airborne eye irritants in proximity to the human user wearing the contact lens exceeding the predefined threshold. Egan in view of Pugh and Sabeta are related because both disclose methods for controlling contact lenses.
Sabeta discloses a method of controlling a contact lens (see Fig 2) further comprising: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens exceeding a predefined threshold; wherein the converting of pressure from blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy is further responsive to the received air quality data set including information indicative of the presence of airborne eye irritants in proximity to the human user wearing the contact lens exceeding the predefined threshold (see Fig 5; Para [0032-0033]; data from sensors tracking air quality sense exceeding a threshold and provide an outcome; Pugh discloses piezoelectric transducers responsive to an outcome)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan in view of Pugh with further comprising: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens exceeding a predefined threshold; wherein the converting of pressure from blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy is further responsive to the received air quality data set including information indicative of the presence of airborne eye irritants in proximity to the human user wearing the contact lens exceeding the predefined threshold of Sabeta for the purpose of improving the determination of poor user comfort.
Regarding claim 12, Egan in view of Pugh discloses the CIM of claim 7. Egan in view of Pugh does not disclose further comprising: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold; responsive to the received air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold, ceasing the emission of ultrasonic pressure waves through the piezoelectric transducers. Egan in view of Pugh and Sabeta are related because both disclose methods for controlling contact lenses.
Sabeta discloses a method of controlling a contact lens (see Fig 2) further comprising: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold; responsive to the received air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold, ceasing the emission of ultrasonic pressure waves through the piezoelectric transducers (see Fig 5; Para [0032-0033]; data from sensors tracking air quality sense exceeding a threshold and provide an outcome; Pugh discloses piezoelectric transducers responsive to an outcome)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan in view of Pugh with further comprising: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold; responsive to the received air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold, ceasing the emission of ultrasonic pressure waves through the piezoelectric transducers of Sabeta for the purpose of improving the determination of poor user comfort.
Regarding claim 17, Egan in view of Pugh discloses the CS of claim 13. Egan in view of Pugh does not disclose wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens exceeding a predefined threshold; wherein the converting of pressure from blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy is further responsive to the received air quality data set including information indicative of the presence of airborne eye irritants in proximity to the human user wearing the contact lens exceeding the predefined threshold. Egan in view of Pugh and Sabeta are related because both disclose methods for controlling contact lenses.
Sabeta discloses a method of controlling a contact lens (see Fig 2) wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens exceeding a predefined threshold; wherein the converting of pressure from blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy is further responsive to the received air quality data set including information indicative of the presence of airborne eye irritants in proximity to the human user wearing the contact lens exceeding the predefined threshold (see Fig 5; Para [0032-0033]; data from sensors tracking air quality sense exceeding a threshold and provide an outcome; Pugh discloses piezoelectric transducers responsive to an outcome)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan in view of Pugh with wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens exceeding a predefined threshold; wherein the converting of pressure from blinking motion of the eyelid applied to the piezoelectric transducers into electrical energy is further responsive to the received air quality data set including information indicative of the presence of airborne eye irritants in proximity to the human user wearing the contact lens exceeding the predefined threshold. of Sabeta for the purpose of improving the determination of poor user comfort.
Regarding claim 18, Egan in view of Pugh discloses the CS of claim 13. Egan in view of Pugh does not disclose wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold; responsive to the received air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold, ceasing the emission of ultrasonic pressure waves through the piezoelectric transducers. Egan in view of Pugh and Sabeta are related because both disclose methods for controlling contact lenses.
Sabeta discloses a method of controlling a contact lens (see Fig 2) wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold; responsive to the received air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold, ceasing the emission of ultrasonic pressure waves through the piezoelectric transducers (see Fig 5; Para [0032-0033]; data from sensors tracking air quality sense exceeding a threshold and provide an outcome; Pugh discloses piezoelectric transducers responsive to an outcome)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Egan in view of Pugh with wherein the computer code further includes instructions for causing the processor(s) set to perform the following operations: receiving an air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold; responsive to the received air quality data set including information indicative of presence of airborne eye irritants in proximity to a human user wearing the contact lens falling below a predefined threshold, ceasing the emission of ultrasonic pressure waves through the piezoelectric transducers of Sabeta for the purpose of improving the determination of poor user comfort.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Langford (US 2020/0159045) discloses an electronic contact lens with a plurality of transducers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.S./Examiner, Art Unit 2872                                                                                                                                                                                                        

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872